DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, 17, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson et al. (US 2013/0242031 A1, “Petterson”) in view of Caballero et al. (US 2018/0182141 A1, “Caballero”).
As to claims 1, 11, 17, Petterson discloses a method, comprising: 
detecting, while a video stream from a camera of a local device is being sent to one or more remote devices during a video conferencing session between the local device and the one or more remote devices, a face in the video stream from the camera of the local device (facial recognition algorithm or software is used to determined coordinates of a face within an outbound video stream during a video conference, para. 0017-0022); 
generating adaptive facial modification content that replaces the detected face in the video stream and adapts to changes {in the detected face} (the entire face of a user may be replaced with a substitute face, e.g. an avatar, a cartoon face, a specific celebrity, etc. to make the participant anonymous, para. 0011, 0025-0026, 0032; the substitute face is modified to match the tracked changes to the user’s face coordinates, para. 0033); 
integrating the video stream with the adaptive facial modification content to form an integrated modified video stream (the substitute face may be added to the video stream by overlaying or by replacing a portion of a frame with the substitute face, para. 0030-0031); and 
sending the integrated modified video stream to the one or more remote devices during the video conferencing session (the video stream is transmitted to other client devices in the multi-user video conference, para. 0015-0017).
Petterson differs from claims 1, 11, 17 in that the substitute face adapts to changes to the position of the detected face, but not in the detected face.  Caballero teaches generating a replacement mask image with feature which move and change shape as the face in the input video moves (para. 0004, 0044, 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petterson with the above teaching of Caballero in order to allow the user replacement image to be more expressive, as taught by Caballero (para. 0004, 0044).
As to claims 2, 12, Petterson in view of Caballero discloses: wherein the video stream includes a stream of image frames each having pixel values, and wherein integrating the video stream with the adaptive facial modification content includes integrating supplemental content values corresponding to the adaptive facial modification content into the pixel values (Caballero: mask image is integrated by replacing pixels of the input image with pixels from the mask image, para. 0054; the generated features move and change shape in an output video as the face in the input video moves, para. 0004, 0044).
As to claims 3, 13, Petterson in view of Caballero discloses: wherein integrating the supplemental content values into the pixel values includes adding the supplemental content values for the adaptive facial modification content to at least some of the pixel values of at least some of the image frames (Caballero: mask image is integrated by replacing pixels of the input image with pixels from the mask image, para. 0054; the generated features move and change shape in an output video as the face in the input video moves, para. 0004, 0044).
As to claims 4, 14, Petterson in view of Caballero discloses: wherein integrating the supplemental content values into the pixel values includes replacing at least some of the pixel values of at least some of the image frames with the supplemental content values (Caballero: mask image is integrated by replacing pixels of the input image with pixels from the mask image, para. 0054).
As to claim 22, Petterson in view of Caballero discloses: wherein the one or more remote devices comprise first and second remote devices, and wherein sending the integrated modified video stream comprises sending the integrated modified video stream concurrently to both of the first and second remote devices during the video conferencing session (Petterson: real-time, multi-way video conferencing between multiple simultaneous participant client devices, para. 0001, 0015, 0019).
As to claim 24, Petterson in view of Caballero discloses: receiving, at the local device during the video conferencing session, first, second, and third respective incoming video streams from the first, second, and third remote devices; and displaying, at the local device, the first, second, and third respective incoming video streams together with the video stream modified with the adaptive facial modification content (Petterson: para. 0019, 0030).
Claim(s) 5-10, 15-16, 18-21, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson in view of Caballero, as applied to claim 1 above, and further in view of Bathiche et al. (US 2014/0376785 A1, “Bathiche”) and Boyce (US 2017/0287443 A1).
Petterson in view of Caballero differs from claims 5-6, 15-16 in that it does not disclose: providing the integrated modified video stream from a video conferencing application that generates the adaptive facial modification content to an encoder of the local device for encoding of the integrated modified video stream for transmission to the one or more remote devices.  Rather, the video conferencing is carried out by server system (Petterson: Fig. 1).
Bathiche teaches providing an integrated modified video stream from a video conferencing application (altered video stream is transmitted to one or more recipient viewers, e.g. during a video chat, video conference call, etc., para. 0044; processing circuit and modules are comprised within a user device, para. 0028-0029, 0032-0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petterson in view of Caballero with the above teaching of Bathiche in order to provide for peer-to-peer video calls as an alternative to a server-based video call, as taught by Bathiche (para. 0025, 0035).
Petterson in view of Caballero and Bathiche further differs from claims 5-6, 15-16 in that it does not disclose: providing the video stream and the adaptive facial modification content to an encoder of the local device for integration and encoding.
Boyce teaches the use of a video encoder to combine and encode video and overlay content into a single output encoded video stream for streaming to viewers (para. 0030, Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petterson in view of Caballero and Bathiche with the above teaching of Boyce for simplification.
As to claims 7, 18, Petterson in view of Caballero, Bathiche and Boyce discloses: wherein sending the integrated modified video stream includes sending the integrated modified video stream while continuing to generate additional adaptive facial modification content for the video stream during a video conferencing session between the local device and the one or more remote devices (Bathiche: additional modification content may be generated during the video conference in response to another detected change in emotion, i.e. facial expression, Fig. 9, steps 912, 914; video feed is monitored for an emotional indicator, e.g. smile, frown, etc. and pixels are modified accordingly, para. 0025).
As to claims 8, 19, Petterson in view of Caballero, Bathiche and Boyce discloses: wherein sending the integrated modified video stream includes sending the integrated modified video stream without supplemental content metadata that describes the adaptive facial modification content as separate from the video stream (Bathiche: modified video stream is transmitted without supplemental content metadata, para. 0044).
As to claim 9, Petterson in view of Caballero, Bathiche and Boyce discloses: receiving the integrated modified video stream at the one or more remote devices, and decoding and displaying the integrated modified video stream without further modifying the integrated modified video stream (Bathiche: video is modified at the transmitting device, and the altered video stream is received and displayed at the recipient device, para. 0044, without the recipient party being made aware of the system, para. 0025).
As to claims 10, 20, Petterson in view of Caballero, Bathiche and Boyce discloses: detecting the changes in the detected face using a sensor of the local device (Bathiche: device camera, para. 0028-0029).
As to claim 21, Petterson in view of Caballero, Bathiche and Boyce discloses: wherein the adaptive facial modification content adapts to changes in the detected face by adapting to changes in a facial expression of the detected face (Bathiche: steps 908, 910, 912, 914; facial enhancement content is generated each time an emotional change is detected, which is based on facial expression characteristics, para. 0032, 0058).
As to claim 23, Petterson in view of Caballero, Bathiche and Boyce discloses: wherein the one or more remote devices further comprises a third remote device (Petterson: multi-way video conference between multiple, simultaneous participant client devices, para. 0015, 0019), and wherein the method further comprises sending the video stream and supplemental content metadata for the adaptive facial modification content to the third remote device concurrently with sending the integrated modified video stream to both of the first and second remote devices during the video conferencing session (Petterson: real-time video conference, para. 0001; Boyce: overlays may be sent as embedded metadata, para. 0004).
As to claim 25, Petterson in view of Caballero, Bathiche and Boyce discloses: wherein the first incoming video stream comprises first additional adaptive facial modification content integrated into the first incoming video stream (Petterson: one or more media content items may be added to the video frame, para. 0012, 0024, 0028), and the third incoming video stream comprises additional supplemental content metadata (Boyce: overlays may be sent as embedded metadata, para. 0004) for second additional adaptive facial modification content to be displayed in combination with the third incoming video stream (Petterson: one or more media content items may be added to a video frame, para. 0012, 0024, 0028; video streams are displayed, para. 0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652